Citation Nr: 1538105	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypoglycemia.

2. Entitlement to ratings for a low back disability in excess of 10 percent prior to March 27, 2015 and in excess of 20 percent from that date.

3. Entitlement to a rating in excess of 10 percent for a left knee disability.

4. Entitlement to ratings for bilateral plantar fasciitis in excess of 10 percent prior to March 27, 2015 and in excess of 30 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1984 to April 1988 and from March 1995 to May 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2012 rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision, in pertinent part, denied increased ratings for the Veteran's service-connected low back, left knee, and bilateral foot disabilities.  An interim (May 2009) rating decision increased the rating for bilateral plantar fasciitis to 10 percent, effective June 7, 2007.  The February 2012 rating decision, in pertinent part, found new and material evidence had not been received to reopen a claim of service connection for hypoglycemia.  In April 2014, the case was remanded to reschedule the Veteran for a Board hearing.  In May 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence, including a VA treatment note, private treatment records, and statement from friends, with a waiver of RO review.  An interim (August 2015) rating decision increased the rating for plantar fasciitis to 30 percent and the rating for the low back disability to 20 percent, effective March 27, 2015, and denied an increased rating for the left knee disability based on the consideration of additional medical evidence, including August 2015 VA examination reports.  

[The Veteran's name appears in alternate form in certain official (including VA) records.  At the hearing before the undersigned she requested to be addressed (only) by the name listed herein.  ]

At the May 2015 Board hearing, the Veteran asserted she has a bilateral ankle disability due to her service-connected bilateral plantar fasciitis.  Accordingly, the issue of secondary service connection for a bilateral ankle disability, has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed Reg. 57,660 (Sept. 24, 2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matters on appeal.  

In a claim to reopen, certain development of the record must be completed even prior to any determination regarding whether the claim should be reopened.  At the May 2015 Board hearing, the Veteran testified she experiences symptoms of hypoglycemia intermittently and occasionally seeks treatment at VA urgent care facilities when the symptoms become severe.  Her representative indicated her VA treatment records show she sought treatment for hypoglycemia the year before the hearing (in 2014).  The Board's review of the record did not find such records; the most recent VA treatment records associated with the claims folder date from May 2013.  As VA treatment records are constructively of record and any records of post-service treatment she has received for hypoglycemia may contain pertinent (perhaps critical) evidence in the matter at hand, records of such treatment must be secured prior to reconsideration of whether new and material evidence has been submitted to reopen a claim of service connection for hypoglycemia.
At the May 2015 Board hearing, the Veteran indicated her musculoskeletal disabilities had increased in severity since her most recent VA examinations.  As noted, in August 2015 (while the appeals were pending), the AOJ arranged for contemporaneous examinations of the Veteran's plantar fasciitis, low back, and left knee disabilities.  It appears, based on such development, further examination of such disabilities is not necessary.  Regardless, it appears the updated records of VA treatment for such disabilities are not associated with the record and must be secured (as pertinent evidence that is outstanding).  In a February 2015 letter, a VA nurse advised that the Veteran received physical therapy for her back and knees from March to September 2013.  At the hearing, the Veteran reported she has received VA acupuncture treatment for her knees, back, and feet.  Accordingly, a remand is necessary to obtain the outstanding VA treatment records.  

At the Board hearing, the Veteran testified she receives Social Security Administration (SSA) disability benefits.  The SSA decision awarding her such benefits and the records considered in that award are not associated with the record, and do not appear to have been sought.  SSA records are constructively of record, and VA is obligated to obtain them unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for hypoglycemia and for her feet, left knee, and low back, from May 2013 to the present (to specifically include the reports of her treatment at the VA Medical Center in San Diego, California and any VA urgent care facilities).  The AOJ should contact the Veteran and/or her representative to identify the date and location of any such treatment (to specifically include her reported treatment for hypoglycemia at a VA urgent care facility in 2014) if necessary.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should arrange for any further development indicated, to include arranging for VA examinations if (and only if)  suggested by the information received.  The AOJ should then review the entire record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond. and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

